UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* INTEROIL CORPORATION (Name of Issuer) Common Shares (Title of Class of Securities) (CUSIP Number) October 25, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [X]Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 9 Pages CUSIP NO. 460951106 Page2of11 Pages 1Names of Reporting Persons SOROS FUND MANAGEMENT LLC 2Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3SEC Use Only 4Citizenship or Place of Organization DELAWARE 5 Sole Voting Power Number of Shares Beneficially Owned By Each 6 Shared Voting Power 0 Reporting Person With 7 Sole Dispositive Power 8 Shared Dispositive Power 0 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] 11Percent of Class Represented By Amount in Row (9) 11.92% 12Type of Reporting Person (See Instructions) OO, IA CUSIP NO. 460951106 Page3of11 Pages 1Names of Reporting Persons GEORGE SOROS 2Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3SEC Use Only 4Citizenship or Place of Organization UNITED STATES 5 Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6 Shared Voting Power Reporting Person With 7 Sole Dispositive Power 0 8 Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] 11Percent of Class Represented By Amount in Row (9) 11.92% 12Type of Reporting Person (See Instructions) IA CUSIP NO. 460951106 Page 4of11 Pages 1Names of Reporting Persons ROBERT SOROS 2Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3SEC Use Only 4Citizenship or Place of Organization UNITED STATES 5 Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6 Shared Voting Power Reporting Person With 7 Sole Dispositive Power 0 8 Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] 11Percent of Class Represented By Amount in Row (9) 11.92% 12Type of Reporting Person (See Instructions) IA CUSIP NO. 460951106 Page5of 11Pages 1Names of Reporting Persons JONATHAN SOROS 2Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3SEC Use Only 4Citizenship or Place of Organization UNITED STATES 5 Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6 Shared Voting Power Reporting Person With 7 Sole Dispositive Power 0 8 Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] 11Percent of Class Represented By Amount in Row (9) 11.92% 12Type of Reporting Person (See Instructions) IA CUSIP NO. 460951106 Page6of 11 Pages Item 1(a) Name of Issuer: InterOil Corporation (the “Issuer”). Item 1(b) Address of the Issuer's Principal Executive Offices: 60-92 Cook Street Portsmith, QLD 4870, Australia Item 2(a) Name of Person Filing The Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i) Soros Fund Management LLC (“SFM LLC”); ii) George Soros; iii) Robert Soros; and iv) Jonathan Soros. This statement relates to Shares (as defined herein) held for the account of Quantum Partners LP, a Cayman Islands exempted limited partnership (“Quantum Partners”). SFM LLC serves as principal investment manager to Quantum Partners. As such, SFM LLC has been granted investment discretion over portfolio investments, including the Shares, held for the account of Quantum Partners. George Soros serves as Chairman of SFM LLC, Robert Soros serves as Deputy Chairman of SFM LLC, and Jonathan Soros serves as President and Deputy Chairman of SFM LLC. Item 2(b) Address of Principal Business Office or, if None, Residence: The address of the principal business office of each of the Reporting Persons is 888 Seventh Avenue, 33rd Floor, New York, New York 10106. Item 2(c) Citizenship: i) SFM LLC is a Delaware limited liability company; ii) George Soros is a United States citizen; iii) Robert Soros is a United States citizen; and iv) Jonathan Soros is a United States citizen. Item 2(d) Title of Class of Securities: Common Shares (the “Shares”). CUSIP NO. 460951106 Page7of11 Pages Item 2(e) CUSIP Number: Item 3. If this statement is filed pursuant to Rule 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: This Item 3 is not applicable. Item 4. Ownership: Item 4(a) Amount Beneficially Owned: As of the date hereof, each of the Reporting Persons may be deemed to be the beneficial owner of 5,257,422 Shares.This number includes (A) 4,057,422 Shares and (B) 1,200,000 Shares issuable upon exercise of call options (the “Call Options”) beneficially owned by the Reporting Persons. Item 4(b) Percent of Class: As of the date hereof, assuming full exercise of the Call Options beneficially owned by the Reporting Persons, each of the Reporting Persons may be deemed to be the beneficial owner of approximately 11.92% of the total number of Shares outstanding. Item 4(c) Number of shares as to which such person has: SFM LLC (i) Sole power to vote or direct the vote: (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of 0 George Soros (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or to direct the vote (iii) Sole power to dispose or to direct the disposition of 0 (iv) Shared power to dispose or to direct the disposition of Robert Soros (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or to direct the vote (iii) Sole power to dispose or to direct the disposition of 0 (iv) Shared power to dispose or to direct the disposition of CUSIP NO. 460951106 Page8of11 Pages Jonathan Soros (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or to direct the vote (iii) Sole power to dispose or to direct the disposition of 0 (iv) Shared power to dispose or to direct the disposition of Item 5. Ownership of Five Percent or Less of a Class: This Item 5 is not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person: The shareholders of Quantum Partners are entitled to receive, or have the power to direct, the receipt of dividends from or the proceeds of sales of the Shares held for the account of Quantum Partners, in accordance with their ownership interests in Quantum Partners. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company: This Item 7 is not applicable. Item 8. Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9. Notice of Dissolution of Group: This Item 9 is not applicable. Item 10. Certification: By signing below each of the Reporting Persons certifies that, to the best of such person's knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having such purpose or effect. CUSIP NO. 460951106 Page9of11 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Date:November 4, 2010 SOROS FUND MANAGEMENT LLC By: /s/ David Taylor David Taylor Assistant General Counsel Date:November 4, 2010 GEORGE SOROS By: /s/ David Taylor David Taylor Attorney-in-Fact Date:November 4, 2010 ROBERT SOROS By: /s/ David Taylor David Taylor Attorney-in-Fact Date:November 4, 2010 JONATHAN SOROS By: /s/ David Taylor David Taylor Attorney-in-Fact CUSIP NO. 460951106 Page10of11 Pages EXHIBIT INDEX Page No. A. Joint Filing Agreement, dated as of October 2, 2009, by and among Soros Fund Management LLC, George Soros, Robert Soros, and Jonathan Soros 11 CUSIP NO. 460951106 Page11of11 Pages EXHIBIT A JOINT FILING AGREEMENT The undersigned hereby agree that the Schedule 13G with respect to the Common Shares of InterOil Corporation, dated as of October 2, 2009, is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. Date:October 2, 2009 SOROS FUND MANAGEMENT LLC By:/s/ Jay Schoenfarber Jay Schoenfarber Assistant General Counsel Date:October 2, 2009 GEORGE SOROS By: /s/ Jay Schoenfarber Jay Schoenfarber Attorney-in-Fact Date:October 2, 2009 ROBERT SOROS By: /s/ Jay Schoenfarber Jay Schoenfarber Attorney-in-Fact Date:October 2, 2009 JONATHAN SOROS By: /s/ Jay Schoenfarber Jay Schoenfarber Attorney-in-Fact
